8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/796556 filed on 1/24/2019.
Drawings
The drawings were received on 8/23/19.  These drawings are accepted.
Claim Objections
Claim 19 is/are objected to because of the following informalities:
Claim 19: line 4, after “Acetate” insert ---(EVA)---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: lines 4-5 recite “at least one heating element disposed within at least one of the plurality of fabric layers”; however, how can a heating element be disposed within one layer? It could be affixed to a layer, but within one of the layers does not seem to make sense. For examination purposes, the claim will be treated as reciting “at least one heating element disposed within the plurality of fabric layers”. Clarification or correction is requested. 
Claim 6: A similar issue to claim 1 appears in claim 6, which sets forth “the at least one heating element is configured to be disposed in at least one of the outer fabric layer and the middle fabric layer”, but a fabric layer is just a layer, so the heating element would be disposed between the layers and within a single layer. For examination purposes, the claim will be treated as reciting “the at least one heating element is configured to be disposed in between the outer fabric layer and the middle fabric layer”. Clarification or correction is requested.  
Claim 7: lines 1-2 recite “the at least one heating element comprises a plurality of heating elements disposed, wherein…”; this does not make sense, it appears to be missing words that should indicate where the heating elements are disposed. For examination purposes, the claim will be treated as reciting “the at least one heating element comprises a plurality of heating elements”. Additionally, this claim recites that “wherein at least one of the plurality of layers comprises a plurality of compartments…configured to accommodate a heating element of the plurality of heating elements”; however, based on applicant’s disclosure these compartments appear to be formed between layers as a result of two layers having a space 
Claim 8: this claim repeats the error/confusion of “compartments formed in one layer”; for examination purposes, the claim will be treated as reciting “wherein the plurality of compartments are disposed in a spatial distribution”. Clarification or correction is requested.  
Claim 10: line 3 recites “a sticker” without referring back to the previously set forth “at least one sticker” in line 1. For examination purposes, the claim will be treated as reciting “wherein the at least one sticker is removably…”. Clarification or correction is requested.  
Claim 14: recites “the outer fabric layer” in line 3 without antecedent basis. 
Claim 20: recites “The disposable hair conditioning cap comprised in a vacuum-sealed packaging” without antecedent basis. For examination purposes, the claim will be treated as reciting “The disposable hair conditioning cap of claim 1, wherein the cap is disposed in a vacuum-sealed packaging”. Clarification or correction is requested.  

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 13, and 17-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya (US 66500201).
Claims 1-2: Tsuchiya discloses a disposable (because anything is disposable when someone wishes to dispose of it) hair conditioning cap (20; Col 1, 5-10) comprising: a plurality of fabric layers (5 & 2; Col 4, 30-40) conforming to a crown of a user; and at least one heating element (3; Col 1, 45-50) disposed between the plurality of fabric layers (see Figs 1-2) and wherein the at least one heating element is configured to generate heat based on contact with air (Col 1, 45-50 & abstract) acting as an activating substance. 
Claim 3: Tsuchiya discloses the at least one activating substance being air and the claim requires the activating substance be air, water, shampoo, or conditioner.  
Claim 4: Tsuchiya discloses the plurality of fabric layers comprising an inner fabric layer (2) configured to be disposed proximal to the scalp of the user, an outer fabric layer (Col 10, 29-31 indicates an additional air impermeable layer 2 can be provided outside of air permeable layer 5) configured to be disposed distal to the scalp of the user and a middle fabric layer (5) disposed in between the inner and outer fabric layer (see Fig 2). 
Claim 7: Tsuchiya discloses the at least one heating element including a plurality of heating elements (see Figs 1-2), wherein the layers form between them a plurality of compartments (see Fig 2) that are configured to accommodate the heating elements (see Figs 1-2). 
Claims 8-9: Tsuchiya discloses the compartments to be disposed in a uniform spatial distribution (see Fig 1). 
Claim 13: Tsuchiya discloses the heating element to be air activated (Col 1, 45-50 & abstract) iron powder (Col 3, 25-30). 
Claims 17-19: Tsuchiya discloses the cap including a gripping element (Col 10, 50-55) in the form of an elastic band (Col 10, 50-55) around the periphery of the cap (Col 10, 50-55) and this elastic material can be formed of a natural rubber (Col 3, 30-35). 
Claim 20: Tsuchiya discloses the disposable cap of claim 1 and further discloses packaging the device in an air impermeable bag that has been degassed (Col 5, 1-10) which is another way of saying a vacuum sealed package. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 6500201).
Claim 5: Tsuchiya discloses the outer fabric layer and the inner fabric layer to comprise non-woven polyethylene (Col 3, 20 & Col 6, 10-15) and discloses the invention essentially as claimed except for providing an additional middle polyethylene layer. However, it  would have been obvious to one of ordinary skill in the art at the time the of filing to modify the device of Tsuchiya but duplicating the outer non-woven polyethylene layer since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). Duplication of this outer layer would result in a middle polyethylene layer. 
Modified Tsuchiya discloses the invention essentially as claimed except for the polyethylene layers being transparent or clear. However, it would have been an obvious matter of design choice to modify the cap of modified Tsuchiya by providing the polyethylene layers as transparent in order to see the hair held therein and since the applicant has not disclosed that a transparent layer solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with translucent or opaque layers.
Claim 6: Tsuchiya discloses the at least one heating element being disposed in between the inner fabric layer and the middle fabric layer (see Fig 2) and discloses the invention essentially as claimed except for except for the heating element being disposed in between the outer fabric layer and the middle fabric layer. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cap of Tsuchiya by rearranging at least one of the heating elements to be located between the outer layer and the middle layer, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). 
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 6500201) in view of Donovan (US 6918138).
Claims 10-11: Tsuchiya discloses the invention of claim 7 and discloses the invention essentially as claimed except for at least one sticker removably attached to at least one portion of a compartment of the plurality of compartments preventing contact of one the at least one heating elements with the air (activating substance). 
Donovan, however, discloses providing heated caps with color changing stickers in the form of a plurality of adhesive labels (Col 4, 25-35) on an outermost surface of the cap in order to allow a user to monitor the temperature increase by seeing the color change progression (Col 4, 43-49). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the heated cap of Tsuchiya by providing it with a plurality of color changing adhesive labels (stickers) in view of Donovan in order to allow a user to monitor the temperature change during use thereby preventing burns or overheating. Since the stickers are placed on the outermost surface of the cap, this means that the proposed modification would result in the stickers being located on the air impermeable layer (5) of Tsuchiya, which means that these stickers would block air from getting to the air permeable layer where they are placed because they will serve as a barrier between the air permeable layer (5) and the air thereby meeting the claim limitations. Furthermore, since the cap of Tsuchiya has a plurality of heating elements, it would logically follow to provide each heater with a temperature indicating sticker to monitor how warm each heater becomes during use and this would result in having a sticker associated with each compartment and stickers are removable with enough force to overcome the adhesive.  
Claim 12: As outlined above, modified Tsuchiya teaches providing a plurality of stickers on the cap at least one on each compartment to monitor the temperature change of each heating element during use. Since the heating elements are described as air-activated (Col 1, 45-50 & abstract) iron powder (Col 3, 25-30), this means that the number of stickers attached to the compartment will define how much air is able to reach the air activated iron powder such that the rate of heat generated by the iron powder will be dependent, or based, on the number of stickers attached to the compartment.  
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 6500201) in view of Pyles (US 20030059459).
Claims 14-16: Tsuchiya discloses the invention essentially as claimed except for the cap comprising a liquid crystal thermochromatic temperature sensitive dye disposed on an external surface of an outer fabric layer of the plurality of layers with the dye changing from a first color to a second color in response to a change in temperature from a first temperature range to a second temperature range. 
Pyles, however, teaches a fabric hair conditioning [0060] cap [0050] that includes a liquid crystal thermochromatic dye [0047] printed onto the external surface of the cap [0052-0053 & 0057] and this temperature sensitive dye changes from a first color [0049] to a second color [0049] in response to a change in temperature from a first temperature range to a second temperature range [0049] in order to signal to a user that the hair has been adequately heat treated [0019] thereby preventing overheating of the hair during use. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the heated cap of Tsuchiya by providing a liquid crystal thermochromatic temperature sensitive dye as prescribed by Pyles printed on an external surface of an outer fabric layer of the plurality of layers in view of Pyles in order to enable a user to visually see when the hair has been sufficiently heated thereby preventing overheating of the hair. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772